DICE, Commissioner.
Speeding is the offense; the punishment, a fine of $100.
Appellant’s conviction resulted from a trial de novo in County Court at Law No. 1 of Travis County, after an appeal from a conviction in the Corporation Court of the City of Austin.
This court’s jurisdiction in appeals originating in the Corporation Court is limited to convictions where the fine assessed exceeds $100. Art. 53, Vernon’s Ann.C.C.P.; Hoover v. State, Tex.Cr.App., 355 S.W.2d 527; Butler v. State, Tex.Cr.App., 363 S.W.2d 469.
The appeal is dismissed.
Opinion approved by the court.